DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/22 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7, 9 and 13-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Slater et al (US 2005/0107738 A1 hereafter Slater).
Slater discloses a double-tube catheter device comprising an outer tube, a light source and a container comprising a light-hardening glue [Figure 2]. The double-tube injector comprises at least one aperture and a tip comprising several apertures positions at least 25 mm from the tip.  The device comprises a balloon that can be inflated to a diameter of 20 mm, with apertures spaces at least 5 mm apart, meaning as a minimum, the plurality of openings would be at least 25 mm from the tip, within the range of claim 1 [0140].  The light source is an LED that emits infrared light which is a wavelength from 781 nm to 1 mm [0187].  The inner diameter is from 0.03” to 0.20” (0.762 mm to 5.08 mm) [00204-0205].  The balloon acts as separation system [Figures].  The catheter is fitted with a pressure sensor [0177].  A kit comprising the tissue glue and a sclerotherapy foam, and a biocompatible light hardening glue and the double tube injector [0278].  The method of use comprises preparation of the target area, applying the components of the kit, applying the light near the injection to activate the adhesive [0276-0277].  These disclosures render the claims anticipated. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 5-7, 9 and 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618